ORDER ON PETITION FOR REHEARING
MR. JUSTICE JOHN C. HARRISON.
On petition for rehearing appellant argues that the opinion failed to consider the Uniform Marriage and Divorce Act, sections 48-301 through 48-341, R.C.M.1947, which became effective January 1, 1976, and that said Act applied to all proceedings pending on that date. Appellant further argues that section 48-331, R.C.M.1947, relating to jurisdiction was not applied or distinguished by the Court in its decision and that the failure to do so could cause considerable confusion in the law.
Section 48-331, R.C.M.1947 provides:
“48-331. Jurisdiction — commencement oj proceedings. (1) A court of this state competent to decide child custody matters has jurisdiction to make a child custody determination by initial or modification decree if:
“(a) this state
“(i) is the home state of the child at the time of commencement of the proceedings, or
“(ii) had been the child’s home state within six (6) months before commencement of the proceeding and the child is absent from this state because of his removal or retention by a person claiming his custody or for other reason, and a parent or person acting as parent continues to live in this state; or “(b) it is in the best interest of the child that a court of this state assume jurisdiction because
“(i) the child and his parents, or the child and at least one contestant, have a significant connection with this state, and “(ii) there is available in this state substantial evidence concerning the child’s present or future care, protection, training, and personal relationships; or
*543“(c) the child is physically present in this state and
“(i) has been abandoned or
“(ii) it is necessary in an emergency to protect him because he has been subjected to or threatened with mistreatment or abuse or is neglected or dependent; or
“(d)(i) no other state has jurisdiction under prerequisites substantially in accordance with paragraphs (a), (b), or (c), or another state has declined to exercise jurisdiction on the ground that this state is the more appropriate forum to determine custody of the child, and
“(ii) it is in his best interest that the court assume jurisdiction.
“(2) Except under paragraphs (c) and (d) of subsection (1), physical presence in this state of the child, or of the child and one of the contestants, is not alone sufficient to confer jurisdiction on a court of this state to make a child custody determination.
“(3) Physical presence of the child, while desirable, is not prerequisite for jurisdiction to determine his custody.
“(4) A child custody proceeding is commenced in the district court:
“(a) by a parent, by filing a petition
“(i) for dissolution or legal separation; or permanently resident or found; or
“(b) by a person other than a parent, by filing a petition for custody of the child in the county in which he is permanently resident or found, but only if he is not in the physical custody of one of his parents.
“(5) Notice of a child custody proceeding shall be given to the child’s parent, guardian, and custodian, who may appear, be heard, and file a responsive pleading. The court, upon a showing of good cause, may permit intervention of other interested parties.”
We find no conflict in our opinion with the above set forth law. Our opinion requires the service of process as provided for *544by Rule 41, M.R.Civ.P. of the notice provided for in subsection (5). This requirement of “notice” under section 48-331, R.C.M.1947, is consistent with the requirement of service of process under Rule 4(B) since the purpose of serving a summons is to give notice.
The purpose of serving a summons is to give notice to the defendant and thereby afford him an opportunity to defend himself or his property — an essential of due process.
This section has been interpreted by this Court consistently with Rule 4(B) just as any other statute which requires due process of law, i. e., notice and a hearing. To argue as appellant does here that such service of process in only within the State of Montana, is error. Rule 4 is a “long-arm statute” authorizing service on all persons subject to jurisdiction regardless of whether or not those persons are within the State of Montana. Such a holding is consistent with the United States Supreme Court holding in May v. Anderson, 345 U.S. 528, 73 S.Ct. 840, 97 L.Ed. 1221, and Williams v. Williams, 44 Ohio St.2d 28, 336 N.E.2d 426, that a court may not terminate a parent’s custody without having in personam jurisdiction over the parent.
MR. CHIEF JUSTICE JAMES T. HARRISON and MR. JUSTICES CASTLES and DALY concur.
MR. JUSTICE HASWELL:
In view of the foregoing I hereby withdraw the final paragraph of my special concurring opinion.